                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


United States of America,           )               Cr. No. 3:09-930-04 (CMC)
                                    )
              v.                    )
                                    )               OPINION AND ORDER
Keyon Carrie,                       )
                                    )
                  Defendant.        )
___________________________________ )

       This case comes before the court on Defendant’s Motion for Relief under the First Step

Act of 2018. ECF No. 497. The United States Probation Office has filed a Sentence Reduction

Report (“SRR”) (ECF No. 499), indicating Defendant is eligible for relief as his statutory penalty

has changed from mandatory Life imprisonment 1 to 10 years to Life, and his supervised release

exposure is eight years instead of 10 years. The Government agrees Defendant may be eligible

for relief, but “suggests that in the circumstances of this case relief should be denied.” ECF No.

500 at 1. Defendant has not filed a reply.

       The court will consider the new statutory range, the new advisory guideline range, factors

in 18 U.S.C. § 3553(a), and any evidence of post-sentencing mitigation in deciding whether to

impose a reduced sentence of incarceration. Therefore, the parties shall file, on or before August

20, 2019, any further submissions relevant to these matters.




1
 Defendant’s statutory mandatory minimum sentence was increased from 10 years to Life to
mandatory Life imprisonment due to three prior felony drug convictions. See 21 U.S.C. §§
841(a)(1), (b)(1)(A), 846, 851.
                                           Background

       On August 19, 2009 Defendant was charged in an Indictment with conspiracy to possess

with intent to distribute and to distribute 5 kilograms or more of cocaine, 50 grams or more of

cocaine base, and a quantity of marijuana. ECF No. 19. The Government filed an Information

pursuant to § 851, providing notice it intended to pursue enhanced penalties based on three prior

felony drug convictions. ECF No. 70. On November 12, 2009, Defendant entered into an

Amended Plea Agreement to plead guilty Count 1, conspiracy to possess with intent to distribute

5 kilograms or more of cocaine and 50 grams or more of cocaine base, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), and 846. ECF No. 116.

       At the Rule 11 hearing, the court advised Defendant:

       In terms of Mr. Carrie’s plea agreement, he’s proposing to plead guilty to count 1
       of his indictment, which charges a conspiracy to possess with intent to distribute
       five kilos or more of cocaine and 50 grams or more of crack. . . . In order for the
       government to prove a drug conspiracy, the government has to prove that the
       conspiracy described in the indictment was knowingly and willfully formed and
       was in existence on or bout the dates that are set forth in the indictment. Then the
       government has to prove that you willfully joined in the conspiracy with knowledge
       of its unlawful purpose. And then finally, the government has to be able to prove
       the nature of the conspiracy, that is, what type of drug was involved and what
       quantity of drugs was involved.
       …
       With regard to the – Mr. Carrie, they are requiring proof of – that you personally
       distributed five kilos or more of cocaine or 50 grams or more of crack, or
       specifically agreed to those amounts and quantities and types, or that that was
       reasonably foreseeable to you and within the scope of your agreement.
       …
       Mr. Carrie, in your case they are alleging that there are two or more prior felony
       drug convictions. In a case involving this amount of drugs and these kinds of drugs,
       that means a mandatory term of life imprisonment without parole, a fine of up to
       $8 million, a term of supervised release of at least 10 years, and a special assessment
       of $100. Is that your understanding?
       Mr. Carrie: Yes, ma’am.

                                                 2
ECF No. 494 at 12-14, 16.

        The Government summarized the evidence against Defendant, explaining:

        During the course of wire intercepts . . . this particular individual was intercepted
        numerous times arranging for cocaine deals for Mr. Carrie. . . . These wire
        intercepts were for half kilograms, kilograms, and sometimes multi-kilogram
        transactions. On some occasions, actually intercepted Mr. Carrie on the wire
        intercepts talking directly to Mr. Mendoza.
        …
        We also had other cooperating defendants from that same drug trafficking
        organization telling us during proffer agreements that Mr. Carrie was actually
        selling crack cocaine and cooking powder cocaine into crack cocaine.

Id. at 44-46.

        Thereafter the court inquired of Defendant as follows:

        The court: All right. Mr. Carrie, do you admit that you were involved with Mr.
        Mendoza in a cocaine and crack conspiracy?
        Mr. Carrie: Yes, ma’am.
        The court: Do you admit that you did it knowingly?
        Mr. Carrie: Yes, ma’am.
        The court: You knew what you were doing?
        Mr. Carrie: Yes, ma’am.
        The court: And do you admit that you either personally distributed five kilos or
        more of cocaine or 50 grams or more of crack?
        Mr. Carrie: Yes, ma’am.
        …
        The court: All right. Then how do you wish to plead, to count 1, not guilty or guilty?
        Mr. Carrie: Guilty.

Id. at 46.

        Sentencing took place on March 5, 2010. ECF No. 185. Defendant was sentenced to Life

imprisonment and, if released from imprisonment, 10 years’ supervised release. ECF No. 187.

On September 15, 2010, after a motion for sentence reduction from the Government pursuant to

Fed. R. Crim. P. 35(b), the court issued an Amended Judgment sentencing Defendant to 210

months and 10 years’ supervised release. He has been in custody since August 24, 2009.
                                                  3
                                              Analysis

       It is the statute of conviction, not actual conduct, that determines eligibility for relief under

the First Step Act. United States v. Powell, 5:02-cr-206, 2019 WL 1198005, at *3 (N.D.N.Y. Mar.

14, 2019); United States v. Davis, No. 07-cr-245S(1), 2019 WL 1054554, at *2-3 (W.D.N.Y. Mar.

6, 2019); United States v. Glore, No. 99-cr-82-pp, 2019 WL 1060838, at *2 (E.D. Wis. Mar. 6,

2019). To be eligible, a defendant must have been convicted of a “covered offense” committed

before August 3, 2010. Whether an offense is a “covered offense” is determined by examining the

statute the defendant violated. See First Step Act, § 404(a), Pub. L. No. 115-391, 132 Stat. 5194.

If that statute is one for which the statutory penalties were modified by sections 2 or 3 of the Fair

Sentencing Act, it is a “covered offense.”

       The Fair Sentencing Act increased the quantity of cocaine base to apply a mandatory

minimum 10-year sentence to 280 grams or more. 21 U.S.C. § 841(b)(1)(A).              Consequently, if

Defendant admitted guilt as to cocaine base only, he would be eligible for a reduction under the

First Step Act, as his statutory penalty changed. As noted by the Government, the record in this

case does not definitively show whether Defendant pled guilty to 5 kilograms or more of cocaine,

50 grams or more of cocaine base, or both. The Amended Plea Agreement stated he agreed to

plead to Count 1, which charged conspiracy to possess with intent to distribute and to distribute

both cocaine and cocaine base. Although the court used “and” several times in the plea colloquy,

when questioning Defendant regarding his admission, the court stated “do you admit that you

either personally distributed five kilos or more of cocaine or 50 grams or more of crack?”

(emphasis added). Therefore, in the light most favorable to Defendant, he could have admitted



                                                  4
guilt only to conspiracy to possess with intent to distribute 50 grams or more of cocaine base,

rendering him eligible for relief under the First Step Act.

       Applying the rule of lenity2, and taking the plea colloquy in the light most favorable to

Defendant, the court finds that Defendant was convicted of a “covered offense” that he committed

before August 3, 2010.      Defendant’s sentence was not previously imposed or reduced in

accordance with the Fair Sentencing Act, and he has made no other motion for a sentence reduction

under the First Step Act. Had the Fair Sentencing Act been in effect at the time of Defendant’s

sentencing, his statutory range for conspiracy involving 50 grams or more of cocaine base would

have been 10 years to Life under 21 U.S.C. §§ 841(b)(1)(B) and 851. Defendant would have been

subject to eight years supervised release.

       Defendant urges the court to grant a full resentencing, at which he may argue he is no

longer subject to enhanced penalties based on prior felony convictions under § 851. The court

disagrees Defendant is entitled to a new sentencing hearing. Neither the Fair Sentencing Act nor

the First Step Act expressly provide for a full or plenary resentencing for reconsideration of

original sentencing determinations. The First Step Act simply permits a court to “impose a reduced

sentence” as if the Fair Sentencing Act’s increased cocaine base requirements “were in effect at

the time the covered offense was committed.” Pub. L. No. 115-391, 132 Stat. 5194.               It

contemplates a recalculation of Defendant’s guidelines under the Fair Sentencing Act and a

possible sentence reduction if warranted.



2
  See Chapman v. United States, 500 U.S. 453, 463 (1991) (“[T]he rule of lenity tips the scales in
favor of the defendant by requiring the court ‘to impose the lesser of two penalties.’”).

                                                  5
       There is some dispute over the procedure to implement § 404 of the First Step Act. Some

suggest the proper vehicle is a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). That

provision allows the court to reduce a defendant’s previously imposed sentence where “a defendant

. . . has been sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C. § 994(o) . . .”

Section 994(o), in turn, gives the Sentencing Commission direction to periodically review and

revise the Sentencing Guidelines. However, the sentencing changes wrought by the retroactive

application of the Fair Sentencing Act are not the result of the Sentencing Commission’s revision

to the Sentencing Guidelines, but Congress’s enactment of a new statute. Therefore, by its plain

terms, § 3582(c)(2) cannot apply.

       The court believes the applicable provision is 18 U.S.C. § 3582(c)(1)(B), which provides

that a “court may not modify a term of imprisonment once it has been imposed except that – (1) in

any case - . . . (B) the court may modify an imposed term of imprisonment to the extent otherwise

expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure.” Section

404 of the First Step Act expressly authorizes by statute changes to the penalty range for certain

long-final sentences.

       Section 404 must be read together with other existing statutes – including § 3582(c). See,

e.g., United States v. Fausto, 484 U.S. 439, 452-53 (1988) (courts must carry out the “classic

judicial task of reconciling many laws enacted over time, and getting them to ‘make sense’ in

combination.”). Significantly, § 3582 provides an overarching provision that governs the finality

of criminal sentences. See, e.g., United States v. Goodwyn, 596 F.3d 233, 245 (4th Cir. 2010)



                                                6
([T]he law closely guards the finality of criminal sentences,” and “Section 3582, which governs

the imposition of federal prison sentences, embraces this principle.”).

       Section 3582(c)(1)(B) provides a straightforward way to implement the retroactive changes

in the First Step Act because it permits a modification of a sentence when “expressly permitted by

statute,” as the First Step Act does here. Other district courts analyzing First Step Act motions for

relief agree. See, e.g., Davis, 2019 WL 1054554, at *2; United States v. Potts, No. 2:98-cr-14010,

2019 WL 1059837, at *2-3 (S.D. Fl. Mar. 6, 2019); United States v. Delaney, No. 6:08-cr-00012,

2019 WL 861418, at *1 (W.D. Va. Feb. 22, 2019); United States v. Fountain, No. 1:09-cv-00013,

2019 WL 637715, at *2 (W.D.N.C. Feb. 14, 2019); United States v. Jackson, No. 5:03-cr-30093,

2019 WL 613500, at *1 (W.D. Va. Feb. 13, 2019); United States v. Copple, No 17-cr-40011, 2019

WL 486440, at *2 (S.D. Ill. Feb. 7, 2019); United States v. Drayton, Crim. No. 10-20018, 2019

WL 464872, at *2 (D. Kan. Feb. 6, 2019);United States v. Kamber, No. 09-cv-40050, 2019 WL

399935, at *2 (S.D. Ill. Jan 31, 2019).

       Section 3582(c)(1)(B) also fits the structure of § 404 of the First Step Act. Section 404(b)

of the First Step Act and § 3582(c) both provide that multiple actors – including a district court,

the Director of the Bureau of Prisons, the Government, and defendants – may initiate requests for

sentence reductions. Statutory provisions in § 3582(c) cover: motions filed by the Government

(such as motions under Fed. R. Crim. P. 35 addressed in § 3582(c)(1)(B)); motions filed by the

Director of the Bureau of Prisons (such as motions addressed in § 3582(c)(1)(A) and (c)(2));

motions filed by defendants (such as motions addressed in § 3582(c)(1)(A) and (c)(2)); and

proceedings initiated by the sentencing court (such as motions addressed in § 3582(c)(2)).



                                                 7
       When a defendant obtains relief under § 3582(c)(1)(B), that does not affect the finality of

the original underlying sentence and judgment. United States v. Sanders, 247 F.3d 139, 142-43

(4th Cir. 2001) (explaining “[t]he plain language of 18 U.S.C. § 3582(b) establishes that a

modification of a sentence does not affect the finality of a criminal judgment.”). The limited scope

of § 3582(c) proceedings is reflected in Fed. R. Crim. P. 43(b)(4). Under that Rule, “[a] defendant

need not be present under any of the following circumstances . . . . The proceeding involves the

correction or reduction of sentence under Rule 35 or 18 U.S.C. § 3582(c).” In short, § 3582(c)(1)(B

is the appropriate mechanism for granting relief under § 404 of the First Step Act.

       Consequently, the court concludes that, although Defendant is eligible for consideration of

a reduced sentence under the First Step Act, he is not entitled to a full resentencing. Defendant is

subject to a statutory range of 10 years to Life and a supervised release term of eight years. His

advisory guideline range, with a comparable reduction for the previous Rule 35(b) reduction, is

151-188 months.

       Prior to determining whether to impose a reduced sentence, the court will consider the new

statutory range, the new advisory guideline range, the 18 U.S.C. § 3553(a) factors, and any

evidence of post-sentencing mitigation. Therefore, the parties shall file, on or before August 20,

2019, any submissions relevant to these matters.

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
August 1, 2019



                                                 8
